Citation Nr: 1727763	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2009 and August 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2015 and May 2016, the Board remanded the matter of entitlement to service connection for a lumbar spine disorder for additional development. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus has been assigned a 10 percent disability rating, which is the maximum rating authorized under the applicable schedular criteria.

2.  Evidence of record shows that the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.

3.  The present lumbar spine disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

2.  The criteria for entitlement to an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

3.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by letters dated in March 2008 and May 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran's claims of entitlement to an initial compensable evaluation for bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  

The Veteran was afforded a VA audiology examination in July 2016 that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was also provided with VA examinations and medical opinions in conjunction with the service connection claim on appeal in August 2015 and June 2016 to clarify the nature and etiology of his claimed lumbar spine disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the August 2015 medical examination and June 2016 medical opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in May 2016 and remanded for additional evidentiary development, to include obtaining VA treatment records as well as VA examination reports.  Based on a comprehensive review of the record, the Board finds substantial compliance with the May 2016 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Initial Ratings - Tinnitus and Hearing Loss

The Veteran was awarded service connection and assigned an initial noncompensable rating for bilateral hearing loss under Diagnostic Code 6100 as well as assigned an initial 10 percent rating for tinnitus under Diagnostic Code 6260, each effective June 3, 2016.  

In written statements of record, the Veteran has asserted that he seeks increased evaluations for his service-connected bilateral hearing loss and tinnitus during the appeal period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Diagnostic Code 6260 was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assignable for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016).  Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2016). 

In July 2016, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
35
50
60
LEFT
20
35
50
45

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 42.5 decibels (rounded to 43 decibels) for the right ear and 37.5 decibels (rounded to 38 decibels) for the left ear.  Speech recognition ability of was listed as 96 percent in the right ear and 100 percent in the left ear using the Maryland CNC word lists.  The examiner diagnosed sensorineural hearing loss in each ear and described the functional impact of that disability as difficulty to understand speech in distant and noisy situations with no occupational functioning effects reported.  The examiner further noted that the Veteran reported constant tinnitus in both ears for many years.  The functional impact of that disability was described as tinnitus that bothered him in silence situations with no reported occupational functioning effects.

Applying the above results from the July 2016 VA examination report to the Rating Schedule, shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

It is also well-settled that Diagnostic Code 6260 limits a veteran to a single 10 percent maximum schedular rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  The Veteran is in receipt of the maximum schedular evaluation available for bilateral tinnitus.  Accordingly, the Veteran's service-connected tinnitus, evaluated throughout the appeal period as 10 percent disabling, has been assigned the maximum schedular rating available under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board is cognizant that the Veteran is competent to attest to things he experiences through his senses, such as decreased hearing acuity and ringing in the ears.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are competent evidence to report his increased audiological symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also credible in his belief that he is entitled to increased evaluations.  However, the more probative evidence of record does not indicate that the assignment of an initial evaluation in excess of 10 percent for bilateral tinnitus or the assignment of an initial compensable evaluation for bilateral hearing loss is warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds more probative certain opinions rendered by medical professionals given their expertise in evaluating audiological disorders.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss and tinnitus varied to such an extent that a rating greater or less than the noncompensable and 10 percent ratings currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted, as neither the Veteran nor his representative has raised that matter and it has also not been reasonably raised by the evidence of record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus and entitlement to an initial compensable evaluation for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Lumbar Spine 

The Veteran is seeking service connection for a lumbar spine disorder, which he believes was the result of his military service and more specifically, the result of his work as a cargo handler during service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for the claimed lumbar spine disorder is not warranted.  In this case, there is no factual basis in the record that the present lumbar spine disorder was incurred during service, or manifested within a year thereafter, or for years after his discharge from service in 1968.  Furthermore, evidence of record reflects that arthritis of the lumbar spine was not shown to manifest to a compensable degree within one year of service discharge.

Service treatment records reflected no complaints, findings, or treatment for a lumbar spine disorder.  Service personnel records showed that his military occupational specialty (MOS) was Cargo Handler.  Post-service VA treatment records dated from December 2000 through May 2015 documented periodic treatment for low back pain.  X-rays conducted in December 2000 revealed straightening of the lumbar lordosis due to muscle spasm and scattered lumbar spondylotic disease.  A May 2002 lumbar spine CT study showed multi-level disc degeneration and disc bulges at L3-4 and L4-5.  In July 2002, the Veteran demonstrated left lower extremity weakness and a left foot drop that were attributed to L5 radiculopathy that was secondary to a herniated nucleus pulposa.  An MRI conducted in August 2002 revealed lumbar levoscoliosis, degenerative disc disease, bulging annulus with annular tear at L4-5, and posterior osteophytes and bulging annulus at L5-S1.  A nerve conduction study in October 2002 confirmed earlier findings of left L5-S1 radiculopathy.  Records for subsequent treatment through 2016 document ongoing complaints of back pain.

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's present lumbar spine disorder and his active military service.

An October 2011 private opinion from Dr. N. A. O. V. simply confirmed the diagnoses shown in the above radiological and nerve conduction studies.  The Veteran reported that he experienced repetitive in-service stress and strain to his back while performing duties as a cargo handler.  The physician then noted that work of that nature caused stress to the spinal column and could promote bad posture, loss of correct spine alignment, loss of curvature of the spine, uneven stress, and degenerative problems.  On that basis, she opined that it was more probable than not that the Veteran's back problems were secondary to his active service.

In an August 2015 VA spine examination report, the VA examiner diagnosed intervertebral disc syndrome, lumbar discogenic disease, vertebral spondylosis, and paravertebral myositis with a date of diagnosis of 2002.  The Veteran reported that his low back pain had increased slowly but steady, recalling that his in-service duties required heavy weight handling.  In an attached August 2015 VA medical opinion, the examiner opined that the Veteran's claimed lumbar spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that review of service treatment records lacked evidence that could correlate with the onset of present lumbar condition findings.  Notably, the examiner attempted to refute the October 2011 private medical opinion by stating that it was based only on subjectively reported complaints and history given by the Veteran.  

In an addendum June 2016 VA medical opinion, the same VA examiner noted his review of the Veteran's service treatment records and VA treatment records and again opined that the claimed lumbar spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner highlighted that the Veteran's history, to include his lay assertions that his claimed lumbar spine disorder was caused by or resulted from an injury or event that occurred during service, to include repetitive stress and strain from duties associated with being a cargo handler, was taken into account when the medical opinion was given.  The examiner further noted that there was no evidence of record that the present lumbar spine conditions were found during active service, one year after service separation, or in the following years until 2000, 32 years after separation.  The examiner commented that available objective medical evidence, such as imaging studies, correlated with advanced degenerative changes that occur with the aging process.  Finally, the examiner indicated that he found the October 2011 private medical opinion to be worthless, as it was based only on subjective complaints given by the Veteran.  The examiner reported that there was no objective data documented in the October 2011 private evaluation in order for the private physician to give an opinion.  

The Board considers the June 2016 VA medical opinion to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, supporting the opinion by utilizing his medical knowledge as well as citing to evidence included in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In contrast, the October 2011 private medical opinion is shown to have decreased probative value, as the aforementioned VA examiner determined it was based solely on subjective findings as well as deemed worthless upon review.  Thus, there is no basis upon which to conclude that the Veteran's present lumbar spine disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The only other evidence of record which relates the Veteran's claimed lumbar spine disorder to his active military service are his own statements.  These statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present low back disorder was incurred during or as a result of service, including documented in-service duties as a Cargo Handler, draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in June 2016.

Therefore, the criteria to establish entitlement to service connection for a lumbar spine disorder have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a lumbar spine disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to service connection for a lumbar spine disorder is denied.


REMAND

The Board's review of the record reveals that further development on the matter of entitlement to service connection for sleep apnea is warranted.

Service treatment records revealed no complaints, findings, or treatment for sleep apnea.  Post-service VA treatment records showed the Veteran was prescribed medications for insomnia, discussed the Veteran's positive screening for sleep apnea, and contained findings of dyssomnia, rule out sleep apnea, as well as obstructive sleep apnea (OSA) with abnormal electrocardiogram changes during a pre-operative evaluation.  In written statements of record, the Veteran has asserted that his sleep apnea began during or as a result of active service.

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of this claim until a VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed sleep apnea on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, any updated VA treatment records should be obtained.  The record contains VA treatment records from the San Juan VA Medical Center (VAMC) and Arecibo VA Outpatient Clinic (VAOPC) most recently dated in June 2017.  Therefore, on remand, updated VA treatment records, from the San Juan VAMC and Arecibo VAOPC dated since June 2017 should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records pertaining to the Veteran's claimed sleep apnea from San Juan VAMC and Arecibo VAOPC for the time period from June 2017 to the present and associate them with the record.

2.  Thereafter, schedule the Veteran for a VA examination to clarify the nature and etiology of the claimed sleep apnea.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea began during service or is related to the Veteran's active military service, or to any incident therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal for entitlement to service connection for sleep apnea, must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the October 2016 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


